 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAY ASKINS, et al.,                                  Case No.: 12-CV-2600 W (BLM)
12                                      Plaintiffs,
                                                          ORDER GRANTING EX PARTE
13   v.                                                   APPLICATION FOR LEAVE TO
                                                          FILE SECOND AMENDED
14   UNITED STATES DEPARTMENT OF
                                                          COMPLAINT [DOC. 106]
     HOMELAND SECURITY, et al.,
15
                                      Defendants.
16
17
           Pending before the Court is an ex parte application for leave to file a Second
18
     Amended Complaint (“SAC”). (Ex Parte App. [Doc. 106].) Defendants do not oppose.
19
     (See Email Correspondence [Doc. 106-5, Exh. E].)
20
           “A party may amend its pleading once as a matter of course within . . . 21 days
21
     after serving it . . . .” See Fed. R. Civ. P. 15(a)(1)(A). “In all other cases, a party may
22
     amend its pleading only with the opposing party’s written consent or the court’s leave.
23
     The court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).
24
     The Ninth Circuit applies this policy with “extreme liberality.” DCD Programs, Ltd. v.
25
     Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (internal quotation omitted).
26
     //
27
     //
28

                                                      1
                                                                                  12-CV-2600 W (BLM)
 1         Good cause appearing, Plaintiff’s ex parte application is GRANTED. Plaintiff
 2   may file an amended pleading, if any, by Monday, June 10, 2019.
 3
 4         IT IS SO ORDERED.
 5   Dated: May 30, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                           12-CV-2600 W (BLM)
